—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 12, 2000, which denied claimant’s application to reopen a previous decision of the Board.
Claimant was employed as a salesperson by the employer until he resigned after seven days. The record reveals that claimant initially received computer training when he commenced working for the employer, but requested and was given additional training when he was not satisfied with his level of proficiency. Claimant then resigned, stating that he felt he was not qualified for the position inasmuch as he is not computer literate. He made no effort to give the employer an opportunity to rectify the situation (see, Matter of Schell [Hudacs], 192 AD2d 1007; see also, Matter of Caldarone [Commissioner of Labor], 270 AD2d 562). Under the circumstances, the decision of the Unemployment Insurance Appeal Board that claimant left his employment for personal and noncompelling reasons, *716and therefore without good cause, is supported by substantial evidence (see, id.; see also, Matter of Aronson [Hudacs], 194 AD2d 1046).
Cardona, P. J., Mercure, Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.